DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification, [0008], which recites “The rotation angle can be in a range from 1° to 45°”, is contradictory with [0011], which recites “The rotation angle can be no greater than 15°”.  Please clarify.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “increased figure of merit” in line 1 and “cause an increase in a figure of merit of the acoustic wave resonator relative to a configuration having a zero rotation angle and a zero tilt angle” in lines 7-8.  The “increase” is “relative” (or comparison) to a configuration (device) which is not part of the claim (invention), thus rendering the claim indefinite.  For examination purpose, the limitation would not be given patentable weight.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14, 15, 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamanaka US 9,537,464.
1.	Yamanaka discloses an acoustic wave resonator (Figs. 2, 3B etc.) with increased figure of merit (function as a result of the device structure, thus considered met by the device and/or not given patentable weight due to being relative to an non-existent configuration as discussed in the 112th rejection above), the acoustic wave resonator comprising: a piezoelectric layer (30); and an interdigital transducer electrode (12, 12a) over the piezoelectric layer, the interdigital transducer electrode having a rotation angle (Fig. 2, angle ψ; analogous to Applicant’s description in [0061]) and a tilt angle ([0071], Fig. 3B, angle δ, which is an angle relative to the axis of wave propagation X’; analogous to Applicant’s description in [0061]), the rotation angle and the tilt angle both being non-zero (Figs. 2, 3B, etc.), and the rotation angle and the tilt angle together configured to cause an increase in a figure of merit of the acoustic wave resonator relative to a configuration having a zero rotation angle and a zero tilt angle (not given patentable weight due to being relative to an non-existent configuration as discussed in the 112th rejection above).
	However, if the “relative” comparison is given patentable weight, the angles are merely design parameters to control the characteristics of the device (Col. 3 lines 45-50, Col. 16 lines 51-56 on the design to achieve high Q value, low-loss, etc.) and the angles already being non-zero (Figs. 2, 3B, etc.) therefore the angles would be designed with values that would cause increase in a figure of merit of the acoustic wave resonator relative to a configuration having a zero rotation angle and a zero tilt angle for the benefit of high Q value, low-loss, etc. (Col. 3 lines 45-50, Col. 16 lines 51-56).
2.	Yamanaka does not disclose a sum of the rotation angle and the tilt angle is in a range from 2° to 14°.  However, the angles are design parameters to provide the benefit of high Q value, low-loss, etc. (Col. 3 lines 45-50, Col. 16 lines 51-56) are as discussed with claim 1 above, thus the angles are adjusted to provide a sum of the rotation angle and the tilt angle is in a range from 2° to 14°.
3.	Yamanaka discloses a magnitude of the rotation angle is greater than 1° (Col. 15 lines 48-51).
4.	Yamanaka discloses the rotation angle is in a range from 1° to 45° (Col. 15 lines 48-51).
5.	Yamanaka does not disclose the rotation angle is greater than the tilt angle.  However, the angles are design parameters as discussed with claim 1 above and there are only exist a limited number of options between the angles, namely “smaller”, “equal”, “greater” than one another; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the rotation angle is greater than the tilt angle as a consequence of the obviousness of design parameters to achieve desired characteristics and that the “greater than” relationship is one of a few possible relationship that can be applied thereof.
6.	Yamanaka discloses a magnitude of the rotation angle is greater than 1° (Col. 15 lines 48-51).
7.	Yamanaka does not disclose the rotation angle is no greater than 15°.  However, the angles are design parameters to provide the benefit of high Q value, low-loss, etc. (Col. 3 lines 45-50, Col. 16 lines 51-56) are as discussed with claim 1 above, thus the angles are adjusted to provide the rotation angle is no greater than 15°.
8.	Yamanaka does not disclose the tilt angle is at least 6°.  However, the angles are design parameters to provide the benefit of high Q value, low-loss, etc. (Col. 3 lines 45-50, Col. 16 lines 51-56) are as discussed with claim 1 above, thus the angles are adjusted to provide the tilt angle is at least 6°.  
9.	Yamanaka does not disclose the figure of merit of acoustic wave resonator is above 140.  However, the figure of merit is a design characteristic due to the design of the structural details (e.g. angles) of the device, and since structural details, such as the angles, are design parameters to provide the benefit of high Q value, low-loss, etc. (Col. 3 lines 45-50, Col. 16 lines 51-56) are as discussed with claim 1 above, and the structure as claimed is disclosed by Yamanaka, thus the figure of merit of acoustic wave resonator is above 140 may be exhibited by Yamanaka as well.
14.	Yamanaka discloses the interdigital transducer electrode includes a bus bar (16a) and fingers (18a) that extend from the bus bar, the bus bar and the fingers are non-perpendicular to each other (Fig. 3B).
15.	Yamanaka discloses the interdigital transducer electrode includes a second bus bar (16b) and second fingers (18b) extending from the second bus bar, the bus bar and the second bus bar extend approximately parallel to each other (Fig. 3B).
20.	Yamanaka discloses a first acoustic wave resonator (Figs. 2, 3B etc.) with increased figure of merit (function as a result of the device structure, thus considered met by the device and/or not given patentable weight due to being relative to an non-existent configuration as discussed in the 112th rejection above), the acoustic wave resonator comprising: a piezoelectric layer (30); and an interdigital transducer electrode (12, 12a) over the piezoelectric layer, the interdigital transducer electrode having a rotation angle (Fig. 2, angle ψ; analogous to Applicant’s description in [0061]) and a tilt angle ([0071], Fig. 3B, angle δ, which is an angle relative to the axis of wave propagation X’; analogous to Applicant’s description in [0061]), the rotation angle and the tilt angle both being non-zero (Figs. 2, 3B, etc.), and the rotation angle and the tilt angle together configured to cause an increase in a figure of merit of the acoustic wave resonator relative to a configuration having a zero rotation angle and a zero tilt angle (not given patentable weight due to being relative to an non-existent configuration as discussed in the 112th rejection above).
	Yamanaka does not discloses a plurality of other acoustic wave resonators, the first acoustic wave resonator and the plurality of other acoustic wave resonators together arranged to filter a radio frequency signal.  However, filter with a plurality of resonators arranged to filter a radio frequency signal is well known and art recognized in the art, e.g. ladder filter.  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have formed the first acoustic resonator with a plurality of other acoustic resonators arranged together to filter signal.  The modification would have been obvious because the arrangement of resonators to form a filter for filtering signal  is a well-known art recognized use and application of acoustic resonators.
	Additionally, if the “relative” comparison is given patentable weight, the angles are merely design parameters to control the characteristics of the device (Col. 3 lines 45-50, Col. 16 lines 51-56 on the design to achieve high Q value, low-loss, etc.) and the angles already being non-zero (Figs. 2, 3B, etc.) therefore the angles would be designed with values that would cause increase in a figure of merit of the acoustic wave resonator relative to a configuration having a zero rotation angle and a zero tilt angle for the benefit of high Q value, low-loss, etc. (Col. 3 lines 45-50, Col. 16 lines 51-56).

Claims 10-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka US 9,537,464 in view of Hiratsuka US 11,296,672.
10.	Yamanaka discloses the invention as discussed above but does not disclose a support substrate, the piezoelectric layer positioned between the support substrate and the interdigital transducer electrode.
	Hiratsuka discloses an acoustic wave device/resonator (Figs. 1, 2, etc.) comprising a support substrate (31), a piezoelectric layer (33) positioned between the support substrate and an interdigital transducer electrode (18).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the acoustic wave resonator with the resonator layered structure of Hiratsuka.  The modification would have been obvious for the benefit of improve the TCF with temperature compensation effect as taught by Hiratsuka (Col. 5 lines 28-30) and Hiratsuka also presented well known art recognized acoustic wave resonator layered structure useable thereof.  As a consequence of the combination, the resonator includes a support substrate, the piezoelectric layer positioned between the support substrate and the interdigital transducer electrode.
11.	Yamanaka does not disclose a low velocity layer positioned between the support substrate and the piezoelectric layer, the low velocity layer having an acoustic velocity lower than an acoustic velocity of the piezoelectric layer.
	Hiratsuka discloses a low velocity layer (32) positioned between the support substrate and the piezoelectric layer, the low velocity layer having an acoustic velocity lower than an acoustic velocity of the piezoelectric layer (Col. 4 lines 61-64; necessarily discloses the property as the material for the low velocity layer is SiO2 and the piezoelectric layer is LiTaO3 are the same as Applicant [0085]).
	As a consequence of the combination of claim 10, a low velocity layer positioned between the support substrate and the piezoelectric layer, the low velocity layer having an acoustic velocity lower than an acoustic velocity of the piezoelectric layer.
12.	Yamanaka does not disclose the low velocity layer is a silicon dioxide layer.
	Hiratsuka discloses the low velocity layer is a silicon dioxide layer (Col. 4 lines 61-64).
	As a consequence of the combination of claim 10, the low velocity layer is a silicon dioxide layer.
13.	Yamanaka discloses the acoustic wave resonator is a surface acoustic wave resonator configured to generate a surface acoustic wave (title; abstract).
16.	Yamanaka does not disclose the piezoelectric layer is a lithium tantalate layer.
	Hiratsuka discloses the piezoelectric layer is a lithium tantalate layer (Col. 4 lines 61-64, LiTaO3).
	At the time of the filing, it would have been obvious to made the piezoelectric layer as a lithium tantalate layer.  The modification is obvious because lithium tantalate is an art recognized alternative/equivalent piezoelectric material that provides the same function as disclosed by Hiratsuka. 
17.	Yamanaka discloses an acoustic wave resonator (Figs. 2, 3B, etc.) comprising: a piezoelectric layer (30); and an interdigital transducer electrode (12, 12a) over the piezoelectric layer, the interdigital transducer electrode having a rotation angle and a tilt angle, the rotation angle and the tilt angle both being non-zero ((Fig. 2, angle ψ; [0071], Fig. 3B, angle δ), and the rotation angle and the tilt angle together configured to cause a transverse mode to be suppressed (a property that is due to the structure of the detail, function, thus property of the transverse mode suppression would be consider disclosed by having the non-zero angles).
	Yamanaka does not discloses a multilayer piezoelectric substrate including a support substrate and the piezoelectric layer over the support substrate.
	Hiratsuka discloses an acoustic wave device/resonator (Figs. 1, 2, etc.) comprising a support substrate (31), a piezoelectric layer (33) positioned between the support substrate and an interdigital transducer electrode (18).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the acoustic wave resonator with the resonator layered structure of Hiratsuka.  The modification would have been obvious for the benefit of improve the TCF with temperature compensation effect as taught by Hiratsuka (Col. 5 lines 28-30) and Hiratsuka presented well known art recognized acoustic wave resonator layered structure useable thereof.  As a consequence of the combination, the resonator includes a support substrate, the piezoelectric layer positioned between the support substrate and the interdigital transducer electrode.
	Furthermore, the angles are merely design parameters to control the characteristics of the device (Col. 3 lines 45-50, Col. 16 lines 51-56 on the design to achieve high Q value, low-loss, etc.) and the angles already being non-zero (Figs. 2, 3B, etc.) therefore the angles would be designed with values that would configured to cause a transverse mode to be suppressed for the benefit of high Q value, low-loss, etc. (Col. 3 lines 45-50, Col. 16 lines 51-56).
18.	Both Yamanaka and Hiratsuka do not a sum of the rotation angle and the tilt angle is in a range from 2° to 14°.  However, the angles are design parameters to provide the benefit of high Q value, low-loss, etc. (Col. 3 lines 45-50, Col. 16 lines 51-56) are as discussed with claim 17 above, thus the angles are adjusted to provide a sum of the rotation angle and the tilt angle is in a range from 2° to 14°.
19.	Yamanaka discloses a magnitude of the rotation angle is greater than 1°
(Col. 15 lines 48-51).
	Both Yamanaka and Hiratsuka do not discloses a magnitude of the tilt angle is greater than 1°.  However, the angles are design parameters to provide the benefit of high Q value, low-loss, etc. (Col. 3 lines 45-50, Col. 16 lines 51-56) are as discussed with claim 17 above, thus the angles are adjusted to provide a magnitude of the tilt angle is greater than 1°.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843